  Case 5:20-cv-00372-JSM-PRL Document 1 Filed 08/12/20 Page 1 of 8 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

 TESSA FRANK,

        Plaintiff,
                                             CASE NO.:
 vs.

 FMK MANAGEMENT, LLC d/b/a
 BLUEFIN BAR & GRILL, a Florida
 Limited Liability Corporation,

        Defendants.__________          /

              PLAINTIFF’S COMPLAINT & DEMAND FOR JURY TRIAL
                           (Collective Action Complaint)

       Plaintiff, TESSA FRANK, (“Plaintiff”), was an employee of Defendant FMK

MANAGEMENT, LLC D/B/A BLUEFIN BAR & GRILL, a Florida Limited Liability

Corporation (“Defendant”), and brings this action for unpaid minimum wages, liquidated damages,

and other relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).

                                  I.       NATURE OF SUIT

       The FLSA was passed by Congress in 1938. The principal congressional purpose in

enacting the FLSA was to protect all covered workers from substandard wages and oppressive

working hours, labor conditions that are detrimental to maintenance of minimum standards of

living necessary for health, efficiency, and general well-being of workers. Barrentine v. Arkansas-

Best Freight System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981). The liquidated damage

provision of the FLSA constitutes a congressional recognition that failure to pay statutory

minimum on time may be so detrimental to maintenance of minimum standard of living necessary

for health, efficiency, and general well-being of workers and to the free flow of commerce, that

double payment must be made in event of delay in order to insure restoration of worker to that
  Case 5:20-cv-00372-JSM-PRL Document 1 Filed 08/12/20 Page 2 of 8 PageID 2




minimum standard of well-being. Brooklyn v. Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct.

895, 902 (1945).

        1.      This action is brought under the FLSA to recover from Defendant unpaid minimum

wages, liquidated damages, and reasonable attorneys’ fees and costs.

                                             II.     PARTIES

        2.      Plaintiff was an hourly paid service worker (“server”) and performed related

activities for Defendant in The Villages, Florida.

        3.      Defendant, FMK MANAGEMENT, LLC D/B/A BLUEFIN BAR & GRILL, is a

domestic corporation existing under the laws of Florida. Defendant may be served with process

via service on its registered agent Joe Nisbett, 734 Rugby Street, Orlando, Florida 32804 or at its

principal place of business located at 2738 Brownwood Boulevard, The Villages, Florida 32163.

        4.      Defendant is subject to the personal jurisdiction of this Court.

        5.      Defendant is a Florida Limited Liability Corporation and operating its business within

the city of The Villages, Florida.

        6.      Defendant is subject to the personal jurisdiction of this Court.

        7.      Venue is proper in the Middle District of Florida, Ocala Division, pursuant to 28

U.S.C. § 1391(b)(1) & (c).

                                      III.         JURISDICTION

        8.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and

the FLSA.

                                        IV.         COVERAGE

         9.     At all material times during the last three years (2017-2020), Defendant was an

enterprise covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).




                                                      2
  Case 5:20-cv-00372-JSM-PRL Document 1 Filed 08/12/20 Page 3 of 8 PageID 3




          10.    At all material times, Defendant was an employer as defined by 29 U.S.C. §

203(d).

          11.   At all material times, Defendant has had an annual gross volume of sales made or

business done of not less than five hundred thousand and 0/100 dollars ($500,000.00), exclusive

of excise taxes at the retail level which are separately stated.

          12.   At all material times, Defendant has had two or more employees engaged in

interstate commerce, producing goods for commerce, or handling, selling or otherwise working on

goods or materials that have been moved in or produced for such commerce.

          13.   At all material times, Defendant has had two or more employees who routinely

ordered materials or supplies such as office supplies and equipment, food service products, and

food preparation products from out of state vendors.

          14.   Additionally, Plaintiff was an employee of Defendant and was, at all times relevant

to this action, individually engaged in commerce as defined by 29 U.S.C. §§206(a) and 207(a)(1)

as she was required to accept payment from customers using credit cards issued by out of state

financial institutions on a daily basis and worked at a restaurant which served customers who

traveled to/from out of state destinations.

                       V.      FACTUAL ALLEGATIONS

          15.   Defendant owns and operates a restaurant known as Bluefin Bar & Grill.

          16.   Defendant employs several servers, bartenders, hosts, bussers, and runners.

          17.   Plaintiff worked for the Defendant as a server from approximately April 2018

through the April 2020.




                                                   3
  Case 5:20-cv-00372-JSM-PRL Document 1 Filed 08/12/20 Page 4 of 8 PageID 4




           18.   As a server, Plaintiff was responsible for serving food and beverages, explaining

the menu and taking orders from guests, and adhering to company standards for food and

beverages.

           19.   Plaintiff typically worked thirty (30) to forty (40) hours per week.

           20.   Defendant paid Plaintiff an hourly wage less than federal minimum wage

(approximately $5.60).

           21.   In addition, Plaintiff earned tips as a server.

           22.   Defendant paid Plaintiff according to what is commonly referred to as the “tip

credit.”

           23.   Throughout Plaintiff’s employment Defendant failed to notify Plaintiff of the

provisions of FLSA § 3(m), 29 U.S.C. § 203(m).

           24.   Throughout Plaintiff’s employment Defendant required Plaintiff to share her tips

with other workers.

           25.   Specifically, Defendant required Plaintiff to tip out other “back of house,” non-

tipped employees.

           26.   Servers should not share tips with back of the house employees.

           27.   As a result, Defendants were not entitled to utilize the FLSA’s tip credit provision

to credit Plaintiff’s tips towards a portion of their minimum wage obligations.

                        VI.     COLLECTIVE ACTION ALLEGATIONS

           28.   Defendant employs other servers as part of its business operations.

           29.   Servers perform similar job duties as Plaintiff in that they explain the menu and

take orders from guests, serve beverages and keep their area clean.

           30.   Servers are paid by the hour.




                                                    4
  Case 5:20-cv-00372-JSM-PRL Document 1 Filed 08/12/20 Page 5 of 8 PageID 5




          31.   Servers are paid less than minimum wage, plus tips (“the tip credit”).

          32.   Servers typically work thirty (30) to forty (40) hours per week.

          33.   Servers are required to tip out “back of house” employees in a manner similar to

Plaintiff.

          34.   Defendant’s servers are the putative class members for this potential collective

action.

          35.   Plaintiff and the class members performed the same or similar job duties as one

another in that they provided services for Defendants.

          36.   Plaintiff and the class members were required to tip back of house employees each

shift in violation of the FLSA’s requirement that minimum wages be paid “free and clear.”

          37.   Shortly after being hired, Defendant explains it policy that servers are required to

tip out dishwashers.

          38.   The tip out is mandatory and affects all servers.

          39.   Further, Plaintiff and the class members were subjected to the same pay provisions

in that they were subject to working without receiving proper compensation in the form of a free

and clear minimum wage.

          40.   Defendants’ common policy violations have caused Plaintiff and the class

members to receive less than minimum wage for all hours worked.

          41.   Thus, the class members are similar with regard to their wages for the same reasons

as Plaintiff.

          42.   These policies or practices were applicable to Plaintiff and the class members.

Application of these policies or practices does not depend on the personal circumstances of

Plaintiff or those joining this lawsuit. Rather, the same policies or practices which resulted in the




                                                  5
  Case 5:20-cv-00372-JSM-PRL Document 1 Filed 08/12/20 Page 6 of 8 PageID 6




non-payment of federally mandated minimum wages to Plaintiff apply to all class members.

Accordingly, the class members are properly defined as:

        All servers who worked at any of Defendant’s restaurants within the last three
        years

        43.      Defendant knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice of failing to pay Plaintiff and the class members at a rate of at least the statutorily

prescribed minimum wage.

        44.      Defendant did not act in good faith or reliance upon any of the following in

formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c) Department

of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

        45.     During the relevant period, Defendant violated § 7(a)(1), § 15(a)(2) and § 203(m),

by employing employees in an enterprise engaged in commerce or in the production of goods for

commerce within the meaning of the FLSA as aforesaid, for one or more workweeks without

compensating such employees for their work at the statutorily prescribed minimum wage within a

work week during one or more weeks.

        46.      Defendant has acted willfully in failing to pay Plaintiff and the class members in

accordance with the law.

                        COUNT I - RECOVERY OF MINIMUM WAGES

        47.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-27

above as though fully stated herein.

        48.     Plaintiff and the class members are entitled to be paid minimum wage for each hour

worked during their employment with Defendant.

        49.     Plaintiff has demanded proper compensation for one or more weeks of work with

Defendant, but Defendant has refused and/or failed to compensate Plaintiff for the same.



                                                    6
  Case 5:20-cv-00372-JSM-PRL Document 1 Filed 08/12/20 Page 7 of 8 PageID 7




          50.    Because of Defendant’s improper tip out policy in this regard, Plaintiff and the class

members have not been paid the minimum wage for each hour worked during one or more weeks of

employment with Defendant.

          51.    Defendant willfully failed to pay Plaintiff and the class members minimum wage for

one or more weeks of work contrary to 29 U.S.C. § 206 because it was aware of the minimum wage

law requirements but continued its violations.

          52.    As a direct and proximate result of Defendant’s deliberate underpayment of wages,

Plaintiff and the class members have been damaged in the loss of minimum wages for one or more

weeks of work with Defendant.

          53.    Plaintiff demands a trial by jury.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated FLSA

Collective Members who worked for Defendant during the Collective Period, prays for the following

relief:

          A.     that, at the earliest possible time, Plaintiff be allowed to give notice of this collective

action, or that the Court issue such notice, to all servers who work or have worked for Defendant

during the Collective Period. Such notice shall inform them that this civil action has been filed, of the

nature of the action, and of their right to join this lawsuit if they believe they were denied proper

wages;

          B.     payment of minimum wage for the hours worked by them for which Defendant did

not properly compensate;

          C.     liquidated damages pursuant to 29 U.S.C. § 216(b) or if liquidated damages are not

awarded then pre-judgment and post-judgment interest at the highest allowable rate;




                                                      7
  Case 5:20-cv-00372-JSM-PRL Document 1 Filed 08/12/20 Page 8 of 8 PageID 8




          D.     reasonable attorneys’ fees and costs;

          E.     a reasonable service award for the named Plaintiff to compensate her for the time she

spent attempting to recover wages for FLSA Collective Members and for the risks she took in doing

so; and

          F.     all other relief that this Court deems just and appropriate.

          Dated this 12th day of August, 2020.

                                                 Respectfully submitted,

                                                 s/Bruce A. Mount
                                                 Carlos Leach, Esq.
                                                 Fl Bar No. 0540021
                                                 Bruce A. Mount, Esq.
                                                 FL Bar No. 88754
                                                 THE LEACH FIRM, P.A.
                                                 631 S. Orlando Ave., Suite 213
                                                 Winter Park, Florida 32789
                                                 Phone: (407) 574-4999
                                                 Facsimile: (833) 423-5864
                                                 Email: cleach@theleachfirm.com
                                                 Email: bmount@theleachfirm.com
                                                 Email: yhernandez@theleachfirm.com

                                                 Attorneys for Plaintiffs




                                                    8
